Citation Nr: 0513902	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for shell fragment 
wound scars to the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 2003, this case was remanded for 
further development.

As noted in the December 2003 remand, the veteran has raised 
a claim to reopen the issue of entitlement to service 
connection for a right knee disorder other than scars.  This 
includes a claim of entitlement to service connection on a 
direct basis, as well as a claim secondary to the service 
connected right knee scars.  This issue, however, remains 
undeveloped and uncertified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Prior to August 30, 2002, shell fragment wound scars to 
the right knee were not poorly nourished with repeated 
ulceration, were not tender and painful on objective 
demonstration, and did not cause any limitation of right knee 
function.

2.  Since August 30, 2002, shell fragment wound scars to the 
right knee do not cover an area exceeding six square inches, 
they have not been characterized on examination as either 
superficial and unstable, or superficial and painful; and 
they do not cause limitation of either right knee motion or 
function.


CONCLUSION OF LAW

The criteria for a compensable rating for shell fragment 
wound scars to the right knee have not been met at any time 
since the appeal has been pending.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118, Diagnostic Codes 
5260, 5261, 7801, 7802, 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In May and July 2004 letters as well as the December 2003 
remand, VA notified the claimant that he was responsible to 
support his claim with appropriate evidence.  VA informed the 
veteran that it would attempt to obtain all relevant evidence 
in the custody of any VA or private facility he identified.  
They also advised him that it was his responsibility to 
either send medical treatment records from his private 
physicians regarding his treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  These documents also advised the appellant of the VCAA.  

Likewise, in the above letters, the statement of the case, 
and the supplemental statements of the case, the veteran was 
notified of the laws and regulations governing his claim.  
The February 2003 supplemental statement of the case also 
advised the veteran for the first time of the new criteria 
for rating scars.  Therefore, the Board finds that the duty 
to notify the veteran of the evidence necessary to 
substantiate his claim and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the veteran notified VA that 
he received all of his treatment at the Martinsburg VA 
Medical Center, and the claimant and/or VA thereafter 
obtained and associated these records with the claims files.  
In November 2001 and July 2004, the veteran was afforded VA 
examinations that provided medical opinion evidence needed to 
rate the current severity of his service-connected disability 
under the old and new rating criteria.  Moreover, the latter 
examination took place after the examiner had had an 
opportunity to review the veteran's claim files.

Additionally, the appellant was advised of what evidence VA 
had requested, received, and not received in the above 
letters, the statement of the case, the supplemental 
statements of the case, and the December 2003 Board remand.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

As to the veteran's Social Security Administration (SSA) 
records, a review of the record shows a contact report, as 
well as some other records, that indicate that the veteran 
was in receipt of SSA benefits.  Notably, however, while the 
record on appeal shows that the veteran had a great number of 
disabling health problems, none of these documents identify 
the underlying reason for why he received SSA benefits.  
Likewise, the record does not reflect (nor does the veteran 
or his representative maintain) that the veteran was in 
receipt of SSA benefits because of the shell fragment wound 
scars.  As aptly noted above, the record on appeal contains 
voluminous medical records as well as reports of VA examiners 
which both post-date the receipt of the SSA benefits and 
which contain relevant medical opinions regarding the current 
severity of his service connected scars. 

As such, in light of the evidence already of record, in light 
of the fact that neither the veteran nor his representative 
have specifically identified the SSA records as being 
"relevant" to the current issue on appeal, and in light the 
likelihood that these records have already been destroyed 
given the veteran's age and the SSA's policy of destroying 
any medical record that supported an award of disability 
benefits once a claimant turns 72 (i.e. 7 years after the 
full retirement age of 65), the Board finds that additional 
delay to attempt to obtain these SSA records is not required.  
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'").

Next, the Board finds no evidence of harm to the appellant 
because VA failed to provide appropriate VCAA notice until 
after the February 2002 rating decision.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the 
appellant was subsequently given numerous opportunities to 
submit evidence after the RO notified him of the evidence 
necessary to substantiate his claim.  Moreover, the record 
shows that VA not only obtained additional VA treatment 
records after the veteran was mailed the first VCAA letter 
but he was also provided another VA examination.  Hence, the 
appellant was not prejudiced by VA's failure to issue the 
first VCAA letter until after the February 2002 rating 
decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended that the veteran experiences increased 
symptomatology due to his shell fragment wound scars that 
warrant increased ratings.  It is requested that the veteran 
be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App.  22, 30 (1999).

A May 1952 rating decision granted a noncompensable rating 
for shell fragment wound scars to the right knee.  Most 
recently, the February 2002 rating decision continued this 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Since the veteran filed his claim for an increased rating in 
June 2001 there have been a number of changes in the criteria 
for rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2001) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2004).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  A February 2003 supplemental 
statement of the case notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, however, the Board may only apply 
the old rating criteria for rating scars to the pre-
August 30, 2002, time period and the new rating criteria for 
rating scars to the term beginning on August 30, 2002.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Scars-Prior to August 30, 2002

During this time period, the veteran was entitled to a 
compensable rating if the scars were poorly nourished with 
repeated ulceration; were tender and painful on objective 
demonstration; or if they produced limitation of function of 
the right knee.  38 C.F.R. § 4.118, Diagnostic Codes 7803 to 
7805 (2001).  

Under 38 C.F.R. § 4.71a, the veteran is only entitled to a 
compensable rating, based on limitation of motion, if the 
scars caused right knee flexion to be limited to 45 degrees 
or extension to be limited to 10 degrees.  See Diagnostic 
Codes 5260 and 5261.

With the above criteria in mind, the Board notes that while 
VA treatment records showed complaints and/or treatment for 
right leg and/or right knee pain and swelling diagnosed as an 
infected hematoma, cellulites, history of a spider bite, 
and/or arthritis, at no time do the medical records show 
complaints or treatment related to the shell fragment wound 
scars to the right knee.

Moreover, when examined by VA in November 2001, the veteran 
reported that he did not think that there had been any change 
in his scars since his injury.  On examination, the right 
knee had a couple of barely visible scars on the medial side.  
Range of motion of the knee was from 0 to 110 degrees with 
pain at 110 degrees.  X-rays of the right knee showed 
degenerative arthritis.  The diagnosis was a difficult to see 
scar.  Degenerative arthritis was also diagnose, however, the 
appellant is not service connected for this latter disorder.

Accordingly, because the record does not show that the shell 
fragment wound scars to the right knee were poorly nourished 
with repeated ulceration, tender and painful on objective 
demonstration, or caused any limitation of motion of the 
right knee, the veteran did not meet the criteria for a 
compensable rating under 38 C.F.R. § 4.118 (2001).  Hence, 
the benefit sought on appeal is denied.

Scars-Since August 30, 2002

During this time period, the veteran is entitled to a 
compensable rating if the scars are: deep, or cause a 
limitation of motion, in an area or areas exceeding 6 square 
inches (39 square centimeters); if they are superficial and 
unstable; or superficial and painful on examination.  
Alternatively, the scar may be rated based on the limitation 
of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2004).  

A deep scar is one associated with underlying soft tissue 
damage.  Id.  An unstable scar is defined as one where, for 
any reason, has frequent loss of skin over the scar.  Id.  A 
superficial scar is not one associated with underlying soft 
tissue damage.  Id.

As reported above, under 38 C.F.R. § 4.71a, the veteran would 
only be entitled to a compensable rating, based on limitation 
of motion, if the scar caused right knee flexion to be 
limited to 45 degrees or extension to be limited to 10 
degrees.  See Diagnostic Codes 5260 and 5261.

With the above criteria in mind, while VA treatment records 
continue to show complaints and/or treatment for right leg 
and/or right knee pain and swelling diagnosed as right knee 
arthritis with a history of an infected hematoma, cellulites, 
and/or a spider bite, at no time do the medical records show 
complaints or treatment related to the shell fragment wound 
scars to the right knee.

Moreover, when examined by VA in July 2004, the veteran 
reported that following his injury in November 1944, he 
received no treatment except for having the knee wrapped.  He 
also reported that he was able to walk after being wounded.  
He thereafter denied any current or past problems with the 
scar from the shrapnel.  He also denied having any functional 
impairment, pain, or treatment.  On examination, the right 
knee shell fragment wound scars were barely visible.  
Photographs taken at the examination, and attached to the 
report, support this opinion.  The veteran had two round 
scars, each approximately one centimeter (cm) in diameter, 
representing the entrance and exit wounds made by the shell 
fragment.  Both scars were on the medial side of the knee and 
were three cm from each other.  The scars showed no evidence 
of keloid formation, adherence, being painful to palpation, 
swelling, or infection.  There was no evidence of limitation 
of motion or function of the knee caused by the scars.  They 
were not disfiguring.  The scar area was less than one 
percent of the exposed area as well as less than one percent 
of the total skin body area.  The diagnosis was shell 
fragment wound scars of the right knee. 

Accordingly, because the record does not show that the shell 
fragment wound scars to the right knee are either deep, or 
cover an area exceeding 6 square inches, or are unstable, or 
are objectively painful, or that they cause any limitation of 
motion of the right knee, the veteran does not meet the 
criteria for a compensable rating under 38 C.F.R. § 4.118.  
Hence, the benefit sought on appeal is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the Court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

However, given the veteran's statements to both VA examiners 
that his shell fragment wound scars are not symptomatic in 
any way, given the November 2001 impression that right knee 
motion was limited by non service connected degenerative 
joint disease, and given the July 2004 examiner's opinion 
that the scars were not painful and did not cause any 
limitation of motion of the right knee, the Board finds that 
to take pain into account when considering whether pain 
caused additional limitation of motion of the right knee 
would not be appropriate.

The Board has also not overlooked the veteran's and his 
representative's written statements to the RO.  The Board 
recognizes that lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Their 
opinions as to the severity of the scars, however, are not 
competent because laypersons without medical training and 
expertise are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above in rating the current severity of the 
veteran's service connected disability.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for shell fragment wound scars to the 
right knee is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


